Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENT
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with James Whittle on June 14, 2022.

Amendment to Claims
(i). Claim 6
in line 3, delete “, at least 90%, at least 95%, at least 97%, or at least 99%”;
in lines 4-5, delete “, at least 90%, at least 95%, at least 97%, or at least 99%”.

(ii). Claim 7
in line 3, delete “, at least 90%, at least 95%, at least 97%, or at least 99%”;
in lines 4-5, delete “, at least 90%, at least 95%, at least 97%, or at least 99%”.

(iii). Claim 8
in lines 2-3, delete “, at least 90%, at least 95%, at least 97%, or at least 99%”.

(iv). Claim 9
in lines 2-3, delete “, at least 90%, at least 95%, at least 97%, or at least 99%”.

(v). Claim 12
in lines 2-3, delete “, at least 90%, at least 95%, at least 97%, or at least 99%”.

(vi). Claim 14
in lines 2-3, delete “, at least 90%, at least 95%, at least 97%, or at least 99%”.

(vii). Claim 16
	in lines 2-3, delete “, at least 90%, at least 95%, at least 97%, or at least 99%”.

(ix). Claim 17
in line 2, delete “, at least 90%, at least 95%, at least 97%, or at least 99%”.
 
(x). Claim 18
	in line 2, delete “or a functional variant thereof”.

(xi). Claim 19
in line 2, delete “, at least 95%, at least 97%, or at least 99%”.

(xii). Claim 20
in line 2, delete “or a functional variant thereof”.
(xiii). Claim 21
in lines 1-2, delete “or a functional variant thereof”;
in lines 2-3, delete “, at least 95%, at least 97%, or at least 99%”.

(xiv). Claim 22
in line 2, delete “or functional variant thereof”.

(xv). Claim 23
in line 2, delete “, at least 95%, at least 97%, or at least 99%”.

(xvi). Claim 24
in line 2, delete “, at least 95%, at least 97%, or at least 99%”.

Information Disclosure Statement
The information disclosure statement filed on 06/08/2022 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 

Conclusion
Claims 1, 6-25, 27, and 31-38 are allowed. 

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/
Primary Examiner, Art Unit 1646                                                                                                                                                                                                        
June 19, 2022